NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                           FEB 23 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

 ADI SUJANA,                                       No. 06-73666

               Petitioner,                         Agency No. A097-620-784

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Adi Sujana, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DL/Research
relief under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence, Sael v. Ashcroft, 386 F.3d

922, 924 (9th Cir. 2004), and we deny the petition for review.

       Substantial evidence supports the agency’s finding that the cumulative harm

Sujana experienced in Indonesia, including being robbed as a child, did not rise to

the level of persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.

2003). Substantial evidence also supports the agency’s well-founded fear finding

because, even as a member of a disfavored group, Sujana failed to demonstrate the

requisite individualized risk of persecution. Cf. Sael, 386 F.3d at 927-29.

       Because Sujana did not establish eligibility for asylum, it necessarily follows

that he did not satisfy the more stringent standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

       Sujana has not substantively challenged the agency’s denial of CAT relief in

his opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996) (issues which are not specifically raised and argued in a party’s opening

brief are waived).

       PETITION FOR REVIEW DENIED.




DL/Research                                2                                   06-73666